Citation Nr: 1312605	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for a right knee lateral meniscus tear, currently rated 30 percent disabling. 

2.  Entitlement to an increased disability evaluation for arthritis of the right knee, currently rated 10 percent disabling.

3.  Entitlement to a higher initial disability evaluation for degenerative arthritis of the left knee, currently rated 10 percent disabling.  

4. Entitlement to an increased disability evaluation for arthritis of the left hip, currently rated 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1987. 

The right knee meniscus matter came before the Board of Veterans' Appeals (Board) on appeal from November 2005, April 2006, and December 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The arthritis of the right knee and left hip matters came before the Board on appeal from November 2005 and December 2006 decisions of the VA RO in Nashville.  The arthritis of the left knee matter came before the Board on appeal from a December 2006 decision of the VA RO in Nashville.  

The Board previously remanded the claims on appeal in July 2011.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

By way of background, a September 2004 rating action granted service connection for left hip arthritis and assigned a 10 percent disability evaluation effective February 6, 2003.  The September 2004 rating action also assigned a 30 percent disability evaluation for right knee lateral meniscus tear, effective May 13, 2004, and continued the 10 percent disability evaluation for arthritis of the right knee.  Within one year of the September 2004 determination, the Veteran did not express disagreement with the rating action, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the September 2004 rating action became final.  

A November 2005 rating action continued the 30 percent disability evaluation for right knee lateral meniscus tear, the 10 percent disability evaluation for arthritis of the right knee, and the 10 percent disability evaluation for arthritis of the left hip.  Evidence associated with the claims file in March 2006 includes a VA examination of the right knee.  Evidence associated with the claims file in August 2006 includes a VA examination of the right knee and left hip.  These records were constructively of record within a year of the November 2005 rating decision and are new and material evidence, and precluded the November 2005 rating decision from becoming final.  See 38 C.F.R. 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


FINDINGS OF FACT

1.  The Veteran receives the maximum schedular rating for instability in his right knee, and his symptoms are contemplated by the rating criteria. 

2.  Prior to April 2, 2008, the Veteran's right knee arthritis, even considering any additional limitation of motion from pain and repetitive motion, was not productive of limitation of motion of right knee flexion to less than 90 degrees or and his right knee extension was predominantly been limited to no less than 5 degrees.

3.  The Veteran's underwent right knee replacement surgery on April 2, 2008, and since April 2, 2009, his right knee disability status post right knee replacement is productive of some weakness and pain on motion; however, it is not manifested by severe painful motion or weakness, and even considering any additional limitation of motion from pain and repetitive motion, right and left knee flexion has been limited to no less than 90 degrees, left knee extension has been limited to no less than zero degrees, and right knee extension has predominantly been limited to no less than 5 degrees.

4.  The Veteran's left knee disability is not manifested by ankylosis; by recurrent subluxation or lateral instability; by frequent episodes of locking and effusion; nor by impairment of the tibia and fibula.

5.  Even considering any additional limitation of motion from pain and repetitive motion, left hip flexion has been limited to no less than 90 degrees, left hip extension has been limited to no less than 10 degrees, the Veteran has been able to toe-out more than 15 degrees, and the left hip disability is not manifested by ankylosis, flail joint, or impairment of the femur.  

6.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, criteria for a rating in excess of 30 percent for right knee lateral meniscus tear have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5257 (2012). 

2.  Prior to April 2, 2008, the criteria for a rating in excess of 10 percent for right knee arthritis were not met.  §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DC 5003, 5260, 5261 (2012).

3.  From April 2, 2008, to April 1, 2009, the criteria for a 100 percent rating for status post right knee replacement have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DC 5055 (2012).

4.  Since April 2, 2009, the criteria for a separate 30 percent rating for status post right knee replacement have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5055, 5260, 5261 (2012). 

5.  For the entire period on appeal, criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5260, 5261 (2012).

6.  For the entire period on appeal, criteria for a rating in excess of 10 percent for left hip arthritis have not been met.  38 U.S.C.A. 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5250-5255 (2012).

7.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

As to the right knee and left hip issues, the notification obligation was accomplished by way of letters from the RO to the Veteran dated in September 2005 and June 2006.  The RO has provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in a December 2012 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal. 

With respect to the notice requirements regarding entitlement to a higher initial rating for the service-connected degenerative arthritis of the left knee, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

The claimant was provided the opportunity to present pertinent evidence.  The record contains records of medical treatment received from VA treatment providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA examined the medical history of the Veteran's service-connected disabilities for compensation purposes addressing the claims.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran has not reported that bilateral knee and left hip disabilities have worsened since the most recent VA examination in August 2011.  As such, a remand is not required solely due to the passage of time since the August 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In contacting the Veteran to ascertain any private physicians and/or facilities where he received any bilateral knee and left hip treatment since May 2007, obtaining all outstanding VA treatment records related to the Veteran's bilateral knee and left hip conditions dated since October 2007, and having the Veteran undergo an additional VA compensation examination in August 2011, there was compliance with the July 2011 remand directive as there is now sufficient information and evidence to adjudicate the issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  The RO later issued supplemental statements of the case in November 2012 and December 2012.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Right and Left Knee Disabilities

Criteria & Analysis

With regard to the right knee disabilities, a June 1989 rating action granted service connection for residuals of right knee lateral meniscus tear, assigning a noncompensable disability evaluation.  A July 1995 rating action assigned a 10 percent disability evaluation effective September 12, 1994.  A March 1998 rating action assigned a 20 percent disability evaluation effective September 29, 1997.  A June 2003 rating action granted service connection for arthritis of the right knee and assigned a 10 percent disability evaluation effective July 1, 1997.  A September 2004 rating action assigned a 30 percent disability evaluation for right knee lateral meniscus tear, effective May 13, 2004, under DC 5003-5257 and continued the 10 percent disability evaluation for arthritis of the right knee under DC 5003-5260.  The Veteran filed an increased rating claim in July 2005.  

With regard to the left knee disability, a December 2006 rating action granted service connection for degenerative arthritis, assigning a 10 percent disability evaluation effective April 17, 2006 under DC 5003-5260.  The Veteran seeks a higher initial rating for service-connected left knee degenerative arthritis.

Under Diagnostic Code 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis. A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity. For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula). The minimum evaluation for a prosthetic replacement of the knee joint is 30 percent. 

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2012).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2012).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259 (2012).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2012).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2012). 

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2012).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively). 

VA's General Counsel has clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

VA outpatient treatment records dated in July 2004 reflect that the Veteran was assessed with right knee macerated lateral meniscus.  The medial meniscus appeared intact.  In March 2005, the Veteran was assessed with degenerative joint disease of the right knee.  

VA outpatient treatment records dated on October 5, 2005 reflect that the Veteran's right knee had occasional locking and catching.  On October 19, 2005, the Veteran was assessed with right knee effusion and Cyclops lesion, as well as severe degeneration of the lateral meniscus.  

The Veteran underwent a VA examination in November 2005.  He reported right knee weakness, stiffness, swelling, sense of instability or giving way, occasional locking, easy fatigability and lack of endurance secondary to right knee focal pain.  The examiner noted that the Veteran had an antalgic gait, which appears to be secondary to hip pain and knee complaints.  The Veteran reported continuous, aching pain with a severity of 8 to 10 out of 10.  He stated that he could walk less than an eighth of a mile, stand for less than 15 minutes, sit for less than 15 minutes, and drive less than 30 minutes before he is required to stop to relieve his pain.  He reported that he avoided stairs.  He stated that he required handicapped devices to permit living in an apartment.  He reported that he was not involved in any recreational activities that require prolonged standing, walking or running.  

Upon physical examination of the right knee, there was no swelling or effusion present.  There was tenderness to palpation in the region of the patellar facets of the knee.  This suggested patellar chondromalacia.  The Veteran was actively able to extend the knee against resistance.  There was mild to moderate quadriceps atrophy noted.  There was no muscle spasm palpable.  Flexion was zero to 110 degrees.  Extension was zero to negative 5 degrees, this was interpreted as the Veteran lacking 5 degrees of being able to fully extend the knee.  Lachman was 1+, McMurray's was positive in both the medial and lateral joint line.  There was mild 1+ instability of zero degrees in valgus varus stress.  At 30 degrees, there was mild 1+ instability.  The examiner diagnosed evidence of right knee lateral meniscal injury with degenerative changes present.  In addition, the Veteran appeared to have chondromalacia of the patellae.  

VA outpatient treatment records dated in December 2005 reflect that the Veteran had mild/moderate right knee swelling.  Flexion was to 95 degrees and extension had 20 degrees of limitation.  

The Veteran underwent another VA examination in March 2006.  The Veteran reported arthroscopic debridement of the right knee in October 1994 and February 1996, as well as arthroscopy of the right knee in July 2002, and arthroscopic debridement and partial menisectomy of the right knee in December 2005.  The Veteran denied deformity, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, or flare-ups of joint disease.  He reported that the right knee gave way.  He stated that there was right knee instability and pain.  He reported repeated right knee effusions.  He stated that the condition affected motion of the right knee.  He reported swelling and tenderness of the right knee.  

Upon physical examination of the right knee, the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing.  Right knee extension was 120 to zero degrees.  There was no limitation of motion on repetitive use.  With regard to right knee flexion, active motion against gravity was zero to 120 degrees, with pain beginning at 90 degrees and ending at 120 degrees.  Passive range of motion was zero to 120 degrees, with pain beginning at 90 degrees and ending at 120 degrees.  Additional limitation of motion on repetitive use was 120 to 90 degrees.  The factor most responsible for additional limitation of motion was pain.  There was right knee effusion, excessive motion, tenderness, and instability.  There were no bumps consistent with Osgood-Schlatters disease or mass behind the knee.  There was no dislocation or locking noted.  There was crepitation, clicks or snaps, grinding, moderate instability, meniscus abnormality which was surgically absent, and effusion.  Anterior/posterior cruciate ligament stability in 30 and 90 degrees of flexion was normal.  Medial/lateral collateral ligament stability (Varus/Valgus) in neutral position and 30 degrees flexion was normal.  McMurray's test was positive.  Other meniscus abnormality was status post right partial medial menisectomy.  There was swelling of subpatellar bursa.  The examiner diagnosed unstable right knee secondary to severe post-traumatic degenerative joint disease.  This had significant general occupation effects.  The examiner noted that the Veteran was last employed in 2002, and that he previously worked in construction, but he was not able to do this job because of his knee.  The Veteran could not climb a ladder or walk on an uneven surface, such as a roof.  The right knee disability had no effects on feeding; mild effects on bathing, dressing, toileting, and grooming; moderate effects on chores, shopping, and exercise; and severe effects on sports and recreation.  

VA outpatient treatment records dated in June 2006 reflect that the Veteran was assessed with very early degenerative changes involving the femoral patella portion of the joint space of the left knee.  

The Veteran underwent another VA examination in August 2006.  He reported right knee giving way, instability, pain, stiffness, weakness, repeated effusion, and mild, weekly flare-ups of joint disease.  He reported that the extent of flares on limitation of motion or other functional impairment was mild to moderate, and lasted one to two days.  He stated that there was warmth, swelling, and tenderness of the right knee.  He reported that the condition affected motion of the right knee.  With regard to the right knee, the Veteran denied bumps consistent with Osgood-Schlatters disease, mass behind knee, patellar abnormality, surgically absent or dislocated meniscus, or locking.  He reported crepitation, clicks or snaps, grinding, instability, abnormal medial/lateral collateral ligament stability in neutral position, meniscus abnormality and effusion.  He stated that anterior/posterior cruciate ligament stability in 30 and 90 degrees of flexion was normal.  He reported lateral collateral ligament instability in neutral position and 30 degrees flexion.  He stated that McMurray's test was positive.  

Upon right knee physical examination, flexion was zero to 120 degrees, with pain beginning at 90 degrees and ending at 120 degrees.  Passive range of motion was zero to 120 degrees, with pain beginning at 90 degrees and ending at 120 degrees.  There was additional loss of motion on repetitive use of 120 to 90 degrees.  Pain was the factor most responsible for additional loss of motion.  Extension was 120 to zero degrees, both active and passive.  There was no additional loss of motion on repetitive use.  The examiner diagnosed post-traumatic degenerative joint disease and internal derangement of the right knee with instability.  This had no effects on feeding; mild effects on traveling, bathing, dressing, toileting, and grooming; moderate effects on chores, shopping, and exercise; and severe effects on sports and recreation.  

A November 2006 addendum to the August 2006 VA examination reflects that the Veteran's right knee was moderately unstable.  The examiner stated that the Veteran required a right knee-ankle-foot orthosis and a cane for ambulation because of instability.  The knee was unstable because of severe post-traumatic degenerative joint disease requiring multiple operative procedures.  

Private treatment records from Rural Health Services Consortium, Inc. dated in November 2006 reflect that there was effusion and crepitus in the right knee.  

VA outpatient treatment records dated in September 2007 reflect that the Veteran had moderate right knee crepitus.  

On April 2, 2008, the Veteran underwent total right knee replacement surgery, which the RO noted in the September 2008 rating action.

In June 2009, the right knee felt unstable and popped frequently.  There was some swelling at times. There was some lateral and anterior and posterior instability.  There was mild tenderness.  There was no erythema or increased heat.  In January 2010 there was right knee pain with effusion.  In February 2010, there was full range of motion, no effusion or erythema.  

The Veteran underwent another VA examination in August 2011.  With regard to the right knee, the examiner noted that the Veteran had undergone total right knee replacement.  The Veteran complained of deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He reported one to three episodes of dislocation or subluxation a month for the right knee.  He denied locking episodes.  He reported constant effusions.  He reported swelling and tenderness.  He stated that the condition affected the motion of the joint.  He reported severe, weekly flare-ups of joint disease which lasted for hours.  He stated that flare-ups were precipitated by cold and/or damp weather.  

With regard to the left knee, he denied deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, and flare-ups of joint disease.  He reported pain, stiffness, weakness, and decreased speed of joint motion.  He stated that the condition affected the motion of the joint.  

Upon physical examination of the right knee, there was crepitus, deformity, pain at rest, instability, weakness, clicks or snaps, grinding, and anterior/posterior moderate instability.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, or mass behind knee.  Anterior/posterior cruciate ligament stability in 30 degrees of flexion was abnormal.  Cruciate ligament instability in 30 degrees of flexion was one half inch forward subluxation.  Anterior/posterior cruciate ligament stability in 90 degrees of flexion was abnormal.  Cruciate ligament instability in 90 degrees of flexion was one half in forward subluxation.  Medial/lateral collateral ligament stability in neutral position was abnormal.  Medial/lateral collateral ligament stability in 30 degrees flexion was abnormal.  There was no patellar abnormality.  There was meniscus abnormality.  Locking was not noted.  There was an effusion.  Meniscus was surgically absent.  There were no abnormal tendons or bursa.  A prosthesis was in place.  There was no objective evidence of pain with active motion on the right side. Flexion was 5 to 117 degrees.  Extension was limited by 5 degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner diagnosed right total knee replacement with no significant abnormality noted.  The examiner noted that the right knee prosthesis had significant effects on usual occupation, including decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  There were no effects on feeding, bathing, dressing, toileting, grooming; moderate effects on chores, shopping, traveling, and driving; and severe effects on exercise, sports, recreation.  

Upon physical examination of the left knee, there were no bumps consistent with Osgood-Schlatter's disease.  There was no crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursa, or other knee abnormalities.  There was no objective evidence of pain with active motion on the left side.  Flexion was zero to 140 degrees.  Extension was to zero degrees.  There was no joint ankylosis.  The examiner diagnosed left knee degenerative arthritis.  This had no significant effects on usual occupation and no effects on usual daily activities.  

The Board finds that the Veteran's right knee status post right knee replacement warrants a 30 percent rating under Diagnostic Code 5055, which is the minimum evaluation for a prosthetic replacement of the knee joint under that code.  Even with consideration of the DeLuca precepts, a higher rating of 60 percent is not warranted under this code.  In addition, the Board finds that a higher rating for the Veteran's left knee is not warranted.

VA treatment records and VA examinations show that flexion in the Veteran's knees has exceeded the range of motion for even a non-compensable rating, as flexion was not shown to be limited to 60 degrees during the appeal of either knee.  For example, right knee flexion was from zero to 110 degrees in November 2005, and from zero to 120 degrees, with pain beginning at 90 degrees in August 2006.  Right knee flexion was to 117 degrees in August 2011 and there was no objective evidence of pain with active motion on the right side.  Moreover, left knee flexion was from zero to 140 degrees in August 2011 and there was no objective evidence of pain with active motion on the left side.  Left knee extension has exceeded the range of motion for a non compensable rating, as extension was to zero degrees in August 2011 and there was no objective evidence of pain with active motion on the left side.  Right knee extension has predominantly exceeded the range of motion for a non-compensable rating, as extension was predominantly between zero and 5 degrees, taking into account the point at which pain begins.  The Veteran's right knee extension was limited to 20 degrees on one instance in December 2005.  However, this finding is not indicative of the Veteran's right knee disability picture due to limitation of extension.  

The Veteran's right knee range of motion on extension at a March 2006 VA examination less than four months later was to zero degrees.  Moreover, in August 2006, extension was also to zero degrees.  In August 2011, extension was limited by 5 degrees, and there was objective evidence of pain following repetitive motion.  In light of the foregoing, and because the predominant range of motion on extension during the appeal period was between zero and 5 degrees, even with consideration of the DeLuca precepts, a singular instance showing extension limited to 20 degrees is insufficient to warrant an evaluation in excess of 10 percent.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform physical tasks and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent based on limitation of motion.

Additionally, the Board notes that in August 2011, the Veteran reported right knee weakness, incoordination and decreased speed of joint motion, as well as left knee weakness and decreased speed of motion.  The Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body, such as speed, has been considered and does not provide a basis for higher ratings.  Moreover, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Accordingly, based on range of motion and the Veteran's ability to perform usual daily activities as noted above, the Boards finds that the preponderance of the evidence is against entitlement to an increased evaluation based on limitation of motion for either knee.  

The Board has also considered whether a separate rating is warranted for instability of his left knee.  There has been no showing of instability or subluxation during the course of the appeal that would merit a compensable rating.  In August 2011, the Veteran denied instability and episodes of subluxation.  As such, the evidence simply does not support a compensable rating for instability of the left knee, and a compensable rating is not warranted for the Veteran's left knee under DC 5257. 

With regard to the Veteran's right knee, the Veteran is already receiving the highest schedular rating under Diagnostic Code 5257.  

The Veteran reports symptoms of locking, pain and effusion into the right knee joint, as well as pain into the left knee joint; however, DC 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage of the right or left knee.  Moreover, in August 2011, the Veteran denied locking and effusions into the left knee joint.  

With regard to the left knee, DC 5259 is inapplicable as there is no evidence of removal of symptomatic semilunar cartilage.  

With regard to the right knee, consideration of DC 5259 for symptomatic removal of semilunar cartilage is appropriate, as the record reflects a history of a partial meniscectomy.  However, in this case the Board notes that a separate rating for symptomatic removal of semilunar cartilage is not appropriate. 

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's bilateral knee disabilities other than under a 30 percent rating under Diagnostic Code 5055.  

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  Accordingly, a higher rating for either knee is denied.

Left Hip

Criteria & Analysis

In a September 2004 rating action the RO granted service connection for left hip arthritis and assigned a 10 percent disability evaluation effective February 6, 2003 under DC-5010-5252.  The Veteran filed an increased rating claim in July 2005.  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint involved - which, here, is DCs 5250, 5251, and 5252.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in November 2005.  He reported weakness, stiffness, easy fatigability and lack of endurance secondary to left thigh pain.  The examiner noted that the Veteran had an antalgic gait, which appears to be secondary to hip pain and knee complaints.  The Veteran reported that hip pain was continuous, aching, and his analog pain scale was 4 to 10 out of 10.  

Upon physical examination, there was no obvious swelling or effusion.  There was tenderness to palpation of the sciatic notch and minimal tenderness over the trochanteric bursa.  There was no palpable muscle spasm.  Flexion was zero to 110 degrees, abduction was zero to 25 degrees, adduction was zero to 15 degrees, extension was zero to 10 degrees, internal rotation was zero to 30 degrees, and external rotation was zero to 25 degrees.  The examiner diagnosed minimal degenerative changes in the left hip.  

The Veteran underwent another VA examination in August 2006.  He reported left hip pain and stiffness.  He stated that the condition affected motion of the left hip.  

Upon physical examination, the Veteran could cross his legs.  As to flexion, active motion against gravity was zero to 110 degrees, with pain beginning at 90 degrees and ending at 110 degrees.  Passive flexion was zero to 120 degrees, with pain beginning at 90 degrees and ending at 120 degrees.  Range of motion against strong resistance was zero to 110 degrees, with pain beginning at 90 degrees and ending at 120 degrees.  There was additional loss of motion on repetitive use from 110 to 90 degrees.  Pain was the factor most responsible for additional loss of motion.  With regard to extension, active motion against gravity was zero to 15 degrees.  Passive range of motion was zero to 15 degrees.  There was no additional limitation of motion on repetitive use.  With regard to abduction, active motion against gravity was zero to 45 degrees.  There was no loss of motion on repetitive use.  With regard to adduction, active motion against gravity was zero to 25 degrees.  There was no loss of motion on repetitive use.  With regard to internal rotation, active motion against gravity was zero to 30 degrees, with pain beginning and ending at 30 degrees.  Passive range of motion was zero to 30 degrees, with pain beginning and ending at 30 degrees.  Range of motion against strong resistance was zero to 30 degrees, with pain beginning and ending at 30 degrees.  There was no additional limitation of motion on repetitive use.  With regard to external rotation, active motion against gravity was zero to 45 degrees, with pain beginning and ending at 45 degrees.  Passive range of motion was zero to 45 degrees, with pain beginning and ending at 45 degrees.  Range of motion against strong resistance was zero to 45 degrees, with pain beginning and ending at 45 degrees.  Range of motion against strong resistance was zero to 45 degrees, with pain beginning and ending at 45 degrees.  There was additional loss of motion on repetitive use from 45 to zero degrees.  The factor most responsible for additional loss of motion was pain.  The examiner diagnosed degenerative joint disease of the left hip secondary to abnormal weight bearing.  This had no effects on traveling, feeding, dressing, and grooming; mild effects on chores, shopping, exercise, sports, recreation, bathing, and toileting.  

VA treatment records dated in March 2010 reflect full hip range of motion.  

The Veteran had another VA examination in August 2011.  The Veteran denied left hip deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  The Veteran reported pain, stiffness, weakness, and decreased speed of joint motion.  

Upon physical examination, there was left hip tenderness. There was no objective evidence of pain with active motion.  Flexion was zero to 92 degrees.  Abduction was zero to 35 degrees.  The Veteran could cross the left leg over the right and get toes out more than 15 degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner diagnosed left hip degenerative arthritis.  This had significant effects on usual occupation, including decreased mobility, problems with lifting and carrying, decreased strength in the lower extremities, and pain.  This had no effects on feeding, bathing, dressing, toileting, and grooming; mild effects on chores and shopping; and moderate effects on exercise, sports, recreation, traveling, and driving.  

The Board finds that a rating greater than 10 percent is not warranted, even with consideration of the DeLuca precepts.  In this case, despite the pain, the range of motion testing fails to support an increased rating under Codes 5252.  As noted above, for a 20 percent rating, the evidence must show flexion limited to 30 degrees.  At the November 2005 VA examination, the Veteran was able to flex the hip to 110 degrees.  At the August 2006 VA examination, the Veteran was able to flex the hip to 110 degrees, with pain beginning at 90 degrees.  At the August 2011 VA examination, flexion was to 92 degrees.  

Additionally, the range of motion testing fails to support an increased rating under DC 5251 or 5253.  Extension was limited to 10 degrees at the 2005 VA examination, and at the 2006 VA examination, active and passive extension was to 15 degrees and there was no additional limitation of motion on repetitive use.  Thus, a compensable rating is not warranted under DC 5251.  The Veteran was able to cross his legs at the 2006 and 2011 VA examinations, as well as get toes out more than 15 degrees at the 2011 VA examination.  Moreover, abduction was to 25 degrees at the 2005 VA examination, and active abduction was to 45 degrees with no loss of motion on repetitive use.  Thus, a compensable rating is not warranted under DC 5253.  

Additionally, in November 2005, the Veteran reported weakness, easy fatigability, and lack of endurance.  In August 2011, the Veteran reported weakness and decreased speed of joint motion.  The Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body, such as speed, has been considered and does not provide a basis for higher ratings.  Moreover, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Accordingly, based on range of motion and the Veteran's ability to perform usual daily activities as noted above, the Boards finds that the preponderance of the evidence is against entitlement to an increased evaluation based on limitation of motion for the left hip.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's left hip disability.  There is no evidence of ankylosis in the hip or any other deformity in the hip, therefore Diagnostic Codes 5250, 5254, and 5255 are not applicable. 

Due consideration has been given to staged ratings; however, a higher evaluation is not warranted for any portion of the time period covered by this claim.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran receives multiple ratings for his knees that have fully considered his complaints such as pain, limitation of motion, and instability.  Moreover, the symptoms associated with the Veteran's hip disability (i.e., weakness and limited motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  Further, there is no showing that the knee and hip disabilities are particularly unique so as to warrant referral for an extraschedular rating.  As such, the Board concludes that the Veteran's schedular ratings are adequate.  

TDIU 

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran is currently in receipt of a 30 percent rating for right knee lateral meniscus tear, a separate 30 percent rating for status post right knee replacement, a 10 percent rating for left hip arthritis, and a 10 percent rating for left knee arthritis.  He is also service connected for hemorrhoids, rated as noncompensably disabling.  Because the Veteran's right knee, left knee and left hip disabilities all stem from a single etiology and combine to a single 60 percent rating, his disabilities satisfy the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) (2012). 

Here, in an August 2011 VA examination report, a VA examiner opined that the combined effects of the Veteran's joint findings make it impossible for him to be employed except in a sedentary position and then only if he could have a rest period of 5 to 10 minutes every 45 minutes.  In a March 2006 VA examination, the examiner noted that the Veteran previously worked in construction.  

Given the physical impairments stemming from the Veteran's service-connected disabilities, the Veteran's former employment in construction, and in light of the August 2011 VA examiner's opinion, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU have been met.





ORDER

A higher separate rating in excess of 30 percent for right knee instability is denied.

Prior to April 2, 2008, a separate rating in excess of 10 percent for right knee arthritis is denied.

Subject to the law and regulations governing payment of monetary benefits, effective April 2, 2008, to April 1, 2009, a 100 percent rating is granted

Subject to the law and regulations governing payment of monetary benefits, effective April 2, 2009, a separate rating of 30 percent is granted for status post total right knee arthroplasty.

A rating in excess of 10 percent for left knee arthritis is denied.

A rating in excess of 10 percent for left hip arthritis is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


